             Case 1:20-cv-05748-LLS Document 5 Filed 08/31/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UMMEY SALMA,
                           Plaintiff,
                                                                        20-CV-5748 (LLS)
                      -against-
                                                                    ORDER OF DISMISSAL
NASA DEPARTMENT HEADQUARTER, et al.,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

        Plaintiff, appearing pro se, brings this action invoking the Court’s diversity jurisdiction,

28 U.S.C. § 1332. By order dated August 26, 2020, the Court granted Plaintiff’s request to

proceed without prepayment of fees, that is, in forma pauperis. For the reasons set forth in this

order, the Court dismisses the action for lack of subject matter jurisdiction.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).
              Case 1:20-cv-05748-LLS Document 5 Filed 08/31/20 Page 2 of 4




                                          BACKGROUND

        Plaintiff brings this complaint, naming as Defendants the following entities: Auto Vehicle

Department Headquarter, Drug Enforcement Department, Health Department Headquarter,

NASA Department Headquarter, Natural Resources Department, Production Department

Headquarter. He does not provide addresses for any of the defendants or state whether they are

federal, state, or municipal entities. He does state that the events giving rise to his claims

occurred between 2017 and 2018, at a location he describes as “completely satellite & tracking

source.” (ECF No. 2, at 5.) As for some of the defendants’ personal involvement, Plaintiff states,

verbatim:

        About NASA: My confident statement, there is a strong connection between earth
        & solar system. [ ] About Auto Vehicle: 100% independent comfort challenge
        with using motor voltage. Its [sic] clearly consider[ed] like a theory. [ ] About
        Airway: Ozone theory existence.

(Id. at 7.) Plaintiff also claims that

        The Antarctica was totally existenceless & full of spookyness. Only for me now it
        is filled out full of activities. Antarctica’s fish not only 100% edible fish also
        nutrition value consider like a safe booster pack. Also I showed the possibility to
        merchandise & exporting in safety way.

(Id. at 8.)

        Plaintiff does not seek money damages.

                                           DISCUSSION

        The subject matter jurisdiction of the federal district courts is limited and is set forth

generally in 28 U.S.C. §§ 1331 and 1332. Under these statutes, federal jurisdiction is available

only when a “federal question” is presented or when plaintiff and defendant are citizens of

different states and the amount in controversy exceeds the sum or value of $75,000. “‘[I]t is

common ground that in our federal system of limited jurisdiction any party or the court sua

sponte, at any stage of the proceedings, may raise the question of whether the court has subject


                                                   2
             Case 1:20-cv-05748-LLS Document 5 Filed 08/31/20 Page 3 of 4




matter jurisdiction.’” United Food & Commercial Workers Union, Local 919, AFL-CIO v.

CenterMark Prop. Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994) (quoting Manway

Constr. Co., Inc. v. Hous. Auth. of the City of Hartford, 711 F.2d 501, 503 (2d Cir. 1983)); see

Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action.”); Ruhrgas AG v. Marathon Oil Co., 526 U.S.

574, 583 (1999) (“[S]ubject-matter delineations must be policed by the courts on their own

initiative . . . .”).

         To invoke federal question jurisdiction, a plaintiff’s claims must arise “under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. A case arises under

federal law if the complaint “establishes either that federal law creates the cause of action or that

the plaintiff’s right to relief necessarily depends on resolution of a substantial question of federal

law.” Bay Shore Union Free Sch. Dist. v. Kain, 485 F.3d 730, 734-35 (2d Cir. 2007) (quoting

Empire Healthchoice Assur., Inc. v. McVeigh, 547 U.S. 677, 690 (2006)). Mere invocation of

federal jurisdiction, without any facts demonstrating a federal law claim, does not create federal

subject matter jurisdiction. See Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182,

1188-89 (2d Cir. 1996). Plaintiff’s complaint does not involve any federal or constitutional right.

The Court therefore cannot exercise federal question jurisdiction over his claims.

         Plaintiff also does not allege facts demonstrating that the Court has diversity jurisdiction

over this action. To establish jurisdiction under 28 U.S.C. § 1332, a plaintiff must first allege that

the plaintiff and the defendant are citizens of different states. Wis. Dep’t of Corr. v. Schacht, 524

U.S. 381, 388 (1998). In addition, the plaintiff must allege to a “reasonable probability” that the

claim is in excess of the sum or value of $75,000.00, the statutory jurisdictional amount. See 28

U.S.C. § 1332(a); Colavito v. N.Y. Organ Donor Network, Inc., 438 F.3d 214, 221 (2d Cir. 2006)




                                                   3
              Case 1:20-cv-05748-LLS Document 5 Filed 08/31/20 Page 4 of 4




(citation and internal quotation marks omitted). Because Plaintiff does not allege that his claims

satisfy this jurisdictional amount, this Court lacks diversity jurisdiction over his claims.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaint.

                                            CONCLUSION

         Plaintiff’s complaint, filed in forma pauperis under 28 U.S.C. § 1915(a)(1), is dismissed

for lack of subject matter jurisdiction. 1 See Fed. R. Civ. P. 12(h)(3).

SO ORDERED.

Dated:       August 31, 2020
             New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.




         1
             Plaintiff has consented to electronic service. (ECF No. 3.)


                                                    4
